DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: line 12, please insert a space between “second” and “IGBT”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “… each include the first tie bar and the second tie bar along a first direction of the first plane, and in a second direction of the first plane perpendicular to the first direction”. It is clear, from the specification, what “along a first direction of the first plane, and in a second direction of the first plane perpendicular to the first direction” means. Particularly, it is unclear how an object is “along” a direction and “in” another direction. The limitation is not considered because the intended meaning could not be determined.
Claim 7 is rejected since it inherent the deficiency from claim 6.
Claim 11 recites “the first tie bar and the second tie bar are along a first direction of the first plane, and in a second direction of the first plane perpendicular to the first direction”. It is clear, from the specification, what “along a first direction of the first plane, and in a second direction of the first plane perpendicular to the first direction” means. Particularly, it is unclear how an object is “along” a direction and “in” another direction. The limitation is not considered because the intended meaning could not be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (U.S. Patent No. 9,935,041) in view of Singer et al. (U.S. Patent Application Publication No. 2021/0225744).
Regarding to claim 1, Lopez teaches a gang clip, comprising:
a plurality of clips comprising a metal each having a center region oriented along a first plane and an angled clip foot having a foot height, a foot length and a bend angle sufficient to make an electrically contact to a lead terminal of a leadframe to be used to form a device, wherein adjacent ones of the plurality of clips are joined to one another by a first tie bar also oriented along the first plane (Figs. 2A-D, element 200, plurality of clips 210/212);
the first tie bar extending to a saw street region located between adjacent ones of the plurality of clips (Figs. 2A-D, please also see the attached figure).

    PNG
    media_image1.png
    848
    1207
    media_image1.png
    Greyscale

Lopez does not explicitly disclose a second tie bar attached to the first tie bar positioned in the saw street region.
Singer disclose a second tie bar attached to the first tie bar positioned in the saw street region ([0161], lines 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in view of Singer to attach a second tie bar to the first tie bar positioned vertically in the saw street region, in order to increase stability at the cost of a slightly reduced sawing speed.
Regarding to claim 2, Lopez as modified does not explicitly disclose the second tie bar has a length within 10% of the clip height. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to configure the second tie bar having a length within 10% of the clip height in order to avoid electrical shorting to the leadframe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 3, Singer teaches the second tie bar is integral with the first tie bar ([0161], lines 10-13).
Regarding to claim 4, Singer teaches the second tie bar is oriented in a direction essentially perpendicular relative to the first plane being at an angle of 90° plus or minus -5° ([0161], lines 8-13, vertically = 90°).
Regarding to claim 8, Lopez teaches a method of assembling a packaged power device, comprising:
attaching a power semiconductor device comprising a vertical field effect transistor (FET) or an Isolated Gate Bipolar Transistor (IGBT) to a die pad of a leadframe that also includes lead terminals (Fig. 2B, column 5, lines 40-44);
attaching a first clip comprising a metal having a center region oriented along a first plane and an angled clip foot having a foot height, a foot length and a bend angle sufficient to electrically contact the lead terminals, with a first tie bar connected to the first clip also oriented along the first plane extending to a saw street region (Fig. 2D, please also see the attached figure above), and
molding to form a mold compound for encapsulating the packaged power device (Fig. 2D, element 254).
Lopez does not explicitly disclose a second tie bar attached to the first tie bar positioned in the saw street region, wherein the second tie bar physically contacts the leadframe in the saw street region.
Singer disclose a second tie bar attached to the first tie bar positioned in the saw street region, wherein the second tie bar physically contacts the leadframe in the saw street region ([0161], lines 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in view of Singer to attach a second tie bar to the first tie bar positioned in the saw street region, physically contacts the leadframe in the saw street region, in order to increase stability at the cost of a slightly reduced sawing speed.
Regarding to claim 9, Lopez as modified does not explicitly the second tie bar has a length within 10% of the foot height. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to configure the second tie bar having a length within 10% of the foot height in order to increase stability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 10, Singer teaches the second tie bar is oriented in a direction essentially perpendicular relative to the first plane being at an angle of 90° plus or minus -5° ([0161], lines 8-13, vertically = 90°).
Regarding to claim 12, Lopez as modified results in the second tie bar is positioned on a side that is opposite relative to the clip foot (Fig. 2D, the first tie bar is positioned on a side that is opposite relative to the clip foot. As being modified, the second tie bar is attached to the first tie bar, thereby the second tie bar is positioned on a side that is opposite relative to the clip foot).
Regarding to claim 13, Lopez teaches a method of assembling a packaged power device, comprising:
attaching a first power semiconductor device comprising a first vertical field effect transistor (FET) or a first Isolated Gate Bipolar Transistor (IGBT) to a first die pad of a leadframe that also includes lead terminals (Fig. 3, attaching first power semiconductor device 230 to a first die pad of leadframe 222 that also includes lead terminals;
attaching a first clip comprising a metal having a center region oriented along a first plane and an angled bottom clip foot having a bottom foot height, a bottom foot length and a bottom bend angle sufficient to electrically contact the lead terminals (Fig. 3, element 260), with a first bottom tie bar connected to the first clip also oriented along the first plane extending to a saw street region (Fig. 3, element 264), and
attaching a second power semiconductor device comprising a second vertical FET or a second IGBT on the first clip (Fig. 3, element 246);
attaching a second clip over the second power semiconductor device comprising a metal having a center region oriented along the first plane and an angled top clip foot having a top foot height, a top foot length and a top bend angle sufficient to electrically contact the lead terminals (Fig. 3, element 210), with a first top tie bar connected to the second clip also oriented along the first plane extending to the saw street region (Fig. 3, element 214a), 
molding to form a mold compound for encapsulating the power device (Fig. 2D, element 254, same molding formed in structure of Fig. 3 as Fig. 2D).
Lopez does not explicitly disclose a second bottom tie bar attached to the first tie bar positioned in the saw street region, the second bottom tie bar physically contacts the leadframe in the saw street region; a second top tie bar attached to the second tie bar positioned in the saw street region, the second top tie bar physically contacts the first clip in the saw street region.
Singer disclose a second tie bar attached to the first tie bar positioned in the saw street region, the second tie bar physically contacts the leadframe in the saw street region ([0161], lines 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in view of Singer to attach a second bottom tie bar to the first tie bar positioned in the saw street region, the second bottom tie bar physically contacts the leadframe in the saw street region; a second top tie bar to the second tie bar positioned in the saw street region, the second top tie bar physically contacts the first clip in the saw street region, in order to increase stability at the cost of a slightly reduced sawing speed.
Regarding to claim 14, Lopez teaches the first clip and the second clip are both part of a respective gang clip so that a plurality of the packaged power devices are formed by the method (Fig. 3), further comprising singulating including sawing through the saw street region to form a plurality of the power packaged devices (Fig. 2D, same singulating including sawing through the saw street region to form a plurality of the power packaged devices, as shown Fig. 2D).
Regarding to claim 15, Lopez teaches the leadframe comprises a leadless leadframe (leadframes are known are not made by lead. Lead frames are manufactured by removing material from a flat plate of copper, copper-alloy, or iron-nickel alloy).
Regarding to claim 16, Lopez as modified does not explicitly the second bottom tie bar and second top tie bar both have a length within 10% of their respective foot height. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to configure the second tie bar having a length within 10% of the foot height in order to increase stability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 18, Lopez teaches the attaching of the first clip, the second power semiconductor device, and the second clip all comprises forming solder connections (column 5, lines 15-18).
Regarding to claim 19, Singer disclose the power semiconductor devices could be vertical FETs ([0054], lines 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise in the first power semiconductor device the first vertical FET and in the second power semiconductor device the second vertical FET, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding to claim 20, Singer disclose the power semiconductor devices could be vertical IGBTs ([0054], lines 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise in the first power semiconductor device the first IGBT and in the second power semiconductor device the second IGBT, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the second tie bar has a rectangular shape and a width between 100 μm and 300 μm” in combination with the limitations recited in claim 1.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “the leadframe further comprises a second die pad positioned lateral to the first die pad, further comprising: attaching a controller die with its top side having bond pads up to the second die pad, and wire bonding to position bond wires between the bond pads and leads of the leadframe that are electrically connected to terminals of the first power semiconductor device by the first clip and to terminals of the second power semiconductor device by the second clip” in combination with the limitations recited in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828